Name: Commission Regulation (EEC) No 317/82 of 9 February 1982 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 2. 82 Official Journal of the European Communities No L 39/11 COMMISSION REGULATION (EEC) No 317/82 of 9 February 1982 establishing unit values for the determination of the customs value of certain perishable goods dance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods ('), as amended by Regulation (EEC) No 3523/81 (2), and in particular Article 1 thereof, Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the products referred to in the classification in the Annex ; Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No 1577/81 to the elements communicated to the Commission in accor ­ The unit values provided for in Article 1 ( 1 ) of Regula ­ tion (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on 12 February 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 February 1982. For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 154, 13 . 6 . 1981 , p. 26 . (2) OJ No L 355, 10 . 12 . 1981 , p . 26 . No L 39/ 12 Official Journal of the European Communities 11 . 2. 82 ANNEX Code NIMEXE CCTheading No Amount of unit values per 100 kg net code Description Bfrs/Lfrs Dkr DM FF £ Irl Lit Fl £ 1.1 07.01-131 07.01-15 J 07.01 A II New potatoes 1 601 30710 93-72 238-22 26-60 50 066 102-87 21-45 1.2 07.01-31 I 07.01-33 J 07.01 D I Cabbage lettuce 4 168 799-09 243-87 619-86 69-21 130 274 267-69 55-81 1.3 07.01-451 07.01-471 07.01 F II Beans of the species Phaseolus 5 449 1 044-71 318-83 810-39 90-48 170 317 349-97 72-96 1.4 ex 07.01-54 ex 07.01 G II Carrots 678 130-04 40-52 106-65 11-39 21 419 44-85 9-86 1.5 ex 07.01-59 ex 07.01 G IV Radishes 3 235 620-31 189-31 481-18 53-72 101 128 207-79 43-32 1.6 07.01-63 ex 07.01 H Onions (other than sets) 500 95-86 29-25 74-36 8-30 15 628 32-11 6-69 1.7 07.01-67 ex 07.01 H Garlic 12 061 2 312-12 705-64 1 793-55 200-26 376 941 774-54 161-49 1.8 07.01-71 07.01 K Asparagus 11 831 2 257-99 702-19 1 768-59 197-77 375 765 767-83 161-85 1 9 07.01-73 07.01 L Artichokes 1 866 357-80 109-19 277-55 30-99 58 331 119-86 24-99 1.10 07.01-751 07.01-77 f 07.01 M Tomatoes 2 863 548-93 167-53 425-82 47-54 89 492 183-88 38-34 1.11 07.01-81 1 07.01-82 J 07.01 P I Cucumbers 2 296 440-15 134-33 341-43 38-12 71 757 147-44 30-74 1.12 07.01-93 07.01 S Sweet peppers 2 667 511-41 156-07 396-70 44-29 83 374 171-31 35-72 1.13 07.01-94 ex 07.01 T Aubergines (Solanum melongena L.) 2 565 491-73 150-07 381-44 42-^9 80 167 164-72 34-34 1.14 07.01-96 ex 07.01 T Vegetable marrows (including courgettes (Cucurbita pepo L. var. medullosa Alef.) 1 835 351-79 107-36 272-88 v 30-47 57 351 117-84 24-57 1.15 ex 07.01-99 ex 07.01 T Celery stalks and leaves 1 398 268-03 81-80 207-91 23-21 43 697 89-78 18-72 2.1 08.01-31 ex 08.01 B Bananas, fresh 1 564 299-83 91-50 232-58 25-97 48 881 100-44 20-94 2.2 ex 08.01-50 ex 08.01 C Pineapples , fresh 1 382 264-96 80-86 205-53 22-95 43 196 88-76 18-50 2.3 ex 08.01-60 ex 08.01 D Avocados, fresh 6 240 1 196-32 365-10 928-00 103-62 195 034 400-75 83-55 2.4 ex 08.01-99 ex 08.01 H Mangoes and guavas, fresh 8 532 1 635-66 499-19 1 268-81 141-67 266 659 547-93 114-24 2.5 08.02 A I Sweet oranges, fresh : 2.5.1 08.02-02 08.02-06 08.02-12  Sanguines and semi-sanguines 1 911 366-36 111-81 284-19 31-73 59 727 122-72 25-58 08.02-16 2.5.2 08.02-03 08.02-07 08.02-13 08.02-17  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 1 259 241-51 73-70 187-35 20-91 39 374 80-90 16-86 2.5.3 08.02-05 08.02-09 08.02-15 08.02-19  others 748 143-46 43-78 111-29 12-42 23 389 48-06 10-02 2.6 ex 08.02 B Mandarins including tangerines and satsumas, fresh ; clementines, wilkings and other similar citrus hybrids, fresh : 2.6.1 08.02-29  Monreales and Satsumas 1 648 31600 96-44 245-13 27-37 51 518 105-86 22-07 2.6.2 08.02-31  Mandarins and Wilkings 1 297 248-69 75-90 192-92 21-54 40 545 83-31 17-37 2.6.3 08.02-32  Clementines 2 247 430-85 131-49 334-21 37-31 70 240 144-33 30-09 2.6.4 08.02-34 08.02-37  Tangerines and others 3 168 607-42 185-38 471-19 52-61 99 027 203-48 42-42 11 . 2. 82 Official Journal of the European Communities No L 39/ 13 Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit Fl £ 2.7 ex 08.02-50 ex 08.02 C Lemons, fresh 1 303 249-97 76-28 193-90 21-65 40 752 83-73 17-45 2.8 ex 08.02 D Grapefruit, fresh : 2.8.1 ex 08.02-70  white 1 153 22113 67-49 171-54 19-15 36 052 74-08 15-44 2.8.2 ex 08.02-70  pink 2 543 487-63 148-82 378-26 42-23 79 497 163-35 34-05 2.9 08.04-11 08.04-19 08.04 A I Table grapes 5 596 1 072-88 327-43 832-25 92-93 174 911 359-40 74-93 08.04-23 2.10 08.06-13 08.06-15 08.06 A II Apples 2 113 405-21 123-66 314-33 35-09 66 061 135-74 28-30 08.06-17 2.11 08.06-33 08.06-35 08.06-37 08.06 B II Pears 3 461 663-64 202-54 514-80 57-48 108 193 222-31 46-35 08.06-38 2.12 08.07-10 08.07 A Apricots 5519 1 058-10 322-92 820-79 91-64 172 501 354-45 73-90 2.13 ex 08.07-32 ex 08.07 B Peaches 7 270 1 393-66 425-33 1 081-09 120-71 227 207 466-86 97-34 2.14 ex 08.07-32 ex 08.07 B Nectarines 8 971 1 719-84 524-88 1 334-1 1 148-96 280 383 576-13 12012 2.15 08.07-51 Cherries08.07-55 08.07 C 3 482 666-92 207-83 521-33 58-41 109 842 230-01 50-60 2.16 08.07-71 4 441 851-38 259-8308.07-75 08.07 D Plums 660-43 73-74 138 800 285-20 59-46 2.17 08.08-11 2 564-7508.08-15 08.08 A Strawberries 13 379 782-74 1 989-52 222-15 418 128 859-17 179-13 2.18 08.09-11 ex 08.09 Water melons 304 58-38 18-16 45-57 5-12 9 646 19-99 4-36 2.19 08.09-19 ex 08.09 Melons (other than water melons) 4 531 868-72 265-12 673-88 75-24 141 627 291-01 60-67 2.20 ex 08.09-90 ex 08.09 Kiwis 10 560 2 024-52 617-86 1 570-45 175-35 330 054 678-19 141-40